DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 15, 2021 has been entered.
	Applicant’s submission has been considered.  The prior art grounds of rejection have not been overcome.  In addition, new grounds of rejection under 35 U.S.C. 112 have been added.

Response to Arguments
Applicant's arguments filed September 15, 2021 have been fully considered but they are not persuasive.
Applicant has argued that “independent claims 1 and 10 have now been amended to incorporate the elements previous included in dependent claims 6 and 14..[and thus] all presently pending claims should be allowed” (Remarks, Page 6).  .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-13, and 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 2-5, 7-9, 11-13, and 15-17 are rejected based on their dependence upon rejected claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-13, and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 1 and 10, it is unclear what is meant by the mandrel being “configured to seal against an inner surface of a wellhead.” As discussed above, the mandrel is spaced 440 is spaced apart from the inner surface of the wellhead and does not appear to seal against it at all.  Thus, it is unclear exactly what “configured to seal” means.

Claims 2-5, 7-9, 11-13, and 15-17 are rejected based on their dependence upon rejected claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGuire et al. (US 2005/0211442, hereinafter McGuire).
With regard to claims 1 and 10, as best understood, McGuire discloses a wellhead isolation tool comprising (note that claim 10 is grouped along with claim 1, given that it recites essentially the same structure as claim 1, and the method of using the wellhead isolation tool of claim 1 would naturally comprise the steps recited in claim 10):
a mandrel head (especially Fig. 14) comprising:
a continuous one-piece annular sleeve (132) with an upper opening (see annotated Fig. provided below), a lower opening (see Fig. below), an inner surface, and an outer surface (see Fig. 14); and
a first throughbore (see annotated Fig. provided below) from the upper opening to the lower opening (Fig. 14); and
(unlabeled, see annotated Fig. below);
a lockdown mechanism comprising a substantially annular body (140) with internal threads (see annotated Fig. below) and a second radially extending flange configured to engage the first radially extending flange (Fig. 14);
a seal pack (136) surrounding a portion of the outer surface of the annular sleeve at a second axial location (see Fig. below);
a mandrel (the mandrel is unlabeled in the annotated Fig. below, but it is connected to the sleeve 132 at the first axial location) configured to seal against an inner surface of a wellhead (by virtue of its smooth outer surface) and comprising an upper opening, a lower opening, an inner surface, an outer surface, and a second throughbore from the upper opening to the lower opening (all of these features are the inherent elements of a pipe); 
wherein the inner surface of said annular sleeve is configured to connect to a mandrel at a first axial location (see Fig. provided below); and
wherein the second axial location is between the first axial location and the upper opening (see Fig. below, which shows the second axial location being between the first location and the upper opening).

    PNG
    media_image1.png
    480
    683
    media_image1.png
    Greyscale

With regard to claims 2 and 11, the first axial location is proximate the lower opening (see Fig. above).
With regard to claim 3, the second axial location is proximate the upper opening (note that the term “proximate” is broad—in this case, the second location is at least closer to the upper opening than it is to the lower opening).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E FULLER whose telephone number is (571)272-6300. The examiner can normally be reached M-F 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E FULLER/Primary Examiner, Art Unit 3676